DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 31 August 2021 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.

Drawings
The drawings are objected to because Figures 1 and 9 are illegible. Figure 1 contains text that is “grayed out” and heavily pixelated making it difficult to read accurately. Figure 9 also contains text that is heavily pixelated and is difficult to read accurately. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Specification
The title of the invention is not descriptive. The instant title refers to a system of flash ironmaking, while the instant claims are drawn to a method of flash ironmaking.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "falling particles" in line 4.  There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention of “falling particles”. The Examiner notes that while claim 1 recites feeding particles into a drop tube furnace in line 2, the claim is still ambiguous to whether the particles fed to the furnace fall, or if the “falling particles” are distinct from the particles in line 2. Correction is required. Claims 2-5 are rejected due to their dependence on claim 1.
Claim 1 recites in the preamble the claim is directed to a “flash ironmaking method” in line 1, however the claim does not further discuss the making of iron, or even the presence of iron in any of claim 1, claim 1 instead discussing steps performed on generic “particles” which could represent any composition, making the claim indefinite as the claim is unclear to if the particles are iron ore or otherwise iron-containing particles and the claim is directed solely to a method of flash ironmaking, or if the claim is instead drawn to a method of heating any type of particles and exposing them to hydrogen gas. Correction is required. Claims 2-5 are rejected due to their dependence on claim 1.
Claim 1 recites the limitations “heating a susceptor… through the susceptor” and “heating a muffle… through the muffle” in lines 5-8. The limitations do not disclose how the susceptor or muffle are arranged with relation to each other or the drop furnace, making the claim indefinite as it is unclear how the muffle or susceptor are arranged to act on the particles fed to the drop tube furnace or if the susceptor or muffle are part of or located within the drop furnace, or are separate components that act on the particles at a separate time from the drop furnace. Correction is required. Claims 2-5 are rejected due to their dependence on claim 1.
Claim 1 recites the limitation “feeding particles into a drop tube furnace” in line 2. The claim is ambiguous as the limitation does not disclose when the step of feeding particles occurs making unclear how the method is to be performed; the claim being unclear if the feeding of particles takes place:
before or after hydrogen gas is introduced into the drop tube furnace,
before or after the particles fall through the susceptor, and
before or after the particles fall through the muffle, and the particles and hydrogen gas are cooled
Correction is required. Claims 2-5 are rejected due to their dependence on claim 1.
Claim 1 recites the limitation “introducing hydrogen… to the falling particles” in lines 3-4. The claim is ambiguous as the limitation does not disclose when the step of feeding particles occurs, making unclear how the method is to be performed; the claim being unclear if the feeding of particles takes place:
before or after particles are fed into the drop furnace,
before or after the particles fall through the susceptor, and
before or after the particles fall through the muffle, and the particles and hydrogen gas are cooled
Correction is required. Claims 2-5 are rejected due to their dependence on claim 1.
Claim 1 recites the limitation “heating a susceptor… through the susceptor” in lines 5-6. The claim is ambiguous as the limitation does not disclose when the step of heating a susceptor occurs making unclear how the method is to be performed; the claim being unclear if the heating of the susceptor takes place:
before or after particles are fed to the drop tube furnace,
before or after hydrogen gas is introduced into the drop tube furnace, 
before or after the particles fall through the muffle and the particles and hydrogen gas are cooled
Correction is required. Claims 2-5 are rejected due to their dependence on claim 1.
Claim 1 recites the limitation “heating a muffle… through the muffle” in lines 7-8. The claim is ambiguous as the limitation does not disclose when the step of heating a muffle occurs, making unclear how the method is to be performed; the claim being unclear if the heating of the muffle takes place:
before or after particles are fed to the drop tube furnace and
before or after hydrogen gas is introduced into the drop tube furnace,
before or after the particles fall through the susceptor 
Correction is required. Claims 2-5 are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (Novel Flash Ironmaking Technology With Greatly Reduced Energy Consumption And CO2 Emissions) in view of Baum (US 3918956 A), AZOM (What is Induction Heating and How do Induction Coils Work?), and further in view of Reid (US 20180036804 A, listed in IDS filed 31 August 2021).
Regarding claim 1, Sohn teaches a flash ironmaking process (a flash ironmaking method; Title), where iron ore powder and hydrogen gas are fed from the top of an apparatus (feeding particles, introducing hydrogen gas so that it flows parallel to the falling particles; pg. 463 “Bench-Scale Testing”, Fig. 2). Sohn teaches that particles are fed to the apparatus and fall to a receptacle (“Bench-Scale Testing, last sentence), and teaches flash reduction of iron is performed on a timescale on the order of seconds in drop tube reactors (pg. 462 “Kinetic Feasibility Tests” paragraphs 1, 3). As Sohn teaches the reactor to be less than 3m long (pg. 463 “Bench-Scale Testing”) and that gravity is used as a feeding method (Table II), one of ordinary skill would recognize that particles fall unsupported through the furnace under gravity to pass through the apparatus on the timescale of a flash ironmaking method, reading on a drop tube furnace. Sohn teaches the reactor to comprise an electrically heated upper portion for preheating hydrogen to 800° C and an electrically heated lower part kept at 570° C (heating a muffle, to maintain the temperature of the particles as they fall through the muffle; pg. 463 “Bench-Scale Testing”), wherein the heating is done with SiC or Superkantal heating elements (i.e. resistive heating). Sohn does not teach a susceptor or cooling the particles and hydrogen gas after they pass through the muffle.
Baum teaches a method for direct reduction of iron (Abstract) in a vertical shaft furnace (Col. 1 lines 34-35), wherein the shaft furnace is heated by induction via a susceptor (heating a susceptor using induction heating so that the particles are heated; Col. 3 lines 20-21, Col. 7 lines 24-26) and reduced ore is cooled after passing through the reactor. AZOM teaches induction heating to be efficient, quick, accurate, and repeatable (“Key Benefits of Induction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the resistive heating of the upper portion of the reactor of Sohn with a susceptor heated by induction as taught by Baum in the reactor of Sohn as doing so would enable efficient, quick, accurate, and repeatable heating of the reactor as taught by AZOM. Doing so would have been further obvious as one of ordinary skill would recognize that the upper portion of the apparatus of Sohn requires rapid heating of hydrogen from ambient temperature to 800° C, and induction is taught by AZOM to be quick.
Modified Sohn does not teach a cooling of the particles and hydrogen gas after passing through the muffle.
Reid teaches a method and apparatus for producing metallic iron from iron oxide fines (Title), where iron is reduced in-flight (i.e. falling) by reducing gases in a reactor (analogous to a muffle) [0016], and reduced iron and hydrogen gas are outputs of the reactor which are cooled by a heat exchanger which is used to preheat the feed to the reactor (cooling the particles and hydrogen gas after they fall through the muffle; [0046], Fig. 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cool the reduced iron and hydrogen gas from the reactor of Sohn in order to recover heat from the hot reactor products to preheat the reactor feed as taught by Reid, predictably saving energy and cost. Sohn and Reid are analogous as they both are drawn to processes of directly reducing falling iron ore particles in a furnace.
Regarding claim 2, Sohn teaches the an electrically heated lower portion of the apparatus analogous to a muffle (pg. 463 “Bench-Scale Testing”) which is heated by SiC elements (i.e. resistive heating) (Fig. 2).
Regarding claim 4, modified Sohn does not teach feeding at multiple locations to produce multiple particle curtains.
Reid teaches that iron ore particles are fed to an in-flight reactor and may be fed from multiple nozzles, with greater numbers of nozzles increasing reactor throughput (wherein the feeding comprises feeding the particles into the drop tube furnace in multiple locations; [0040]). The Examiner notes that while Reid is silent to the creation of particle curtains, as Reid teaches an in-flight reactor and iron is entrained in gas in particle form [0017-0018], one of ordinary skill would recognize that as iron ore is fed to the furnace it free falls under gravity, and would form a curtain of particles under each nozzle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use multiple feed nozzles to introduce particles as taught by Reid into the drop furnace of Sohn in order to increase the throughput of the furnace, increasing DRI production.
Regarding claim 5, Sohn teaches the particles are separated from the main gaseous stream, (pg. 463 “Bench-Scale Testing”). The Examiner notes that as only part of the hydrogen is combusted and a reducing atmosphere is maintained in the furnace, one of ordinary skill would recognize the main gaseous stream to comprise hydrogen, reading on separating the particles from the hydrogen gas.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn in view of Baum, AZOM, and Reid as applied to claim 1 above, and further in view of Lykken (US 2503555 A) and Robinson (US 3010911 A).
Regarding claim 3, modified Sohn teaches feeding of iron particles to a reactor (pg. 463 “Bench-Scale Testing”), but does not teach a volume flow rate that produces a dilute particle curtain.
Lykken teaches an ore conditioning and reduction process (Title), where finely divided iron ore is partially reduced (Col. 1 line 7) in a vertical furnace (Col. 3 lines 45-46) where ore is introduced as a thin particle curtain by ore feeders, which one of ordinary skill would recognize is achieved by setting the flow rate of the ore feeders (wherein the feeding comprises feeding the particles with a volume flow rate that produces a dilute particle curtain; Col. 8 lines 4-6). Robinson teaches a method of heat processing particulate solids (Title) by drop through processing in a vertical furnace (Col. 2 lines 31-35) where the particles are fed as a relatively thin curtain which allows uniform heating, shields the furnace wall from overheating, and don’t agglomerate into clinkers; resulting in a uniform product, increased furnace life, elimination of clinkering, and maintains high furnace efficiency (Col. 2 lines 12-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ore feeder to produce a dilute particle curtain as taught by Reid into the drop furnace of Sohn in order to benefit from uniform product, increased furnace life, elimination of clinkering, and maintains high furnace efficiency as taught by Robinson. Sohn, Reid, and Robinson are analogous as they are all directed to heating of freefalling ore in vertical furnaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733